Citation Nr: 1633784	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a tooth condition.

3.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Los Angeles, Regional Office (RO) of the Department of Veterans Affairs (VA).

Service connection for an acquired psychiatric disorder to include PTSD and depression was granted at 100 percent by a January 2016 rating decision, effective August 17, 2009, and so claims for PTSD and depression are no longer on appeal.

The Veteran indicated by statement dated November 2013 that he did not wish to appear at a Board hearing but requested an RO hearing.  While an RO hearing was scheduled for October 2015, the Veteran did not appear; as such, the Board considers the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of service connection for skin and tooth conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of a total disability rating for service-connected PTSD, effective August 17, 2009, which is the date of receipt of his claim for nonservice-connected pension benefits; the claim for nonservice connected pension is rendered moot.


CONCLUSION OF LAW

The claim for nonservice-connected pension is moot. 38 U.S.C.A. §§ 1513 , 1521, 5107 (West 2014); 38 C.F.R. § 3.102, 3.151 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

An October 2009 letter provided proper notice with regard to the claim for non-service connected pension.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to Nonservice-Connected Pension

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct. 

In a January 2016 rating decision, the RO granted service connection for PTSD and depression and assigned a 100 percent rating, effective from August 17, 2009, the date of his claim for service connection for PTSD and depression and for nonservice-connected pension. 

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  Id.  

Disability compensation at the 100 percent rate is greater than the rate payable for nonservice-connection pension. 

As a matter of law, payment of nonservice-connected pension is not permissible. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension is dismissed as moot.


REMAND

In regard to the Veteran's claims for service connection for skin and tooth disabilities, the Board finds a remand warranted for VA examinations to be conducted.  

The Veteran's Service Treatment Records contain dental records which suggest that he was treated in-service at the Dental Clinic in April 1968, June 1968, and September 1968.  The Veteran has reported by October 2013 statement that at Chu Lai he was treated for an abscess or toothache.  Under the applicable laws and regulations, loss of teeth in and of itself is not considered a disability for VA disability compensation purposes. Still, service connection for VA disability compensation purposes may be granted where tooth loss is due to the loss of substance of the maxilla or mandible; or, a disease such as osteomyelitis. 38 C.F.R. § 4.150 , Diagnostic Code 9913 (2014).

As well, he described a current itchy skin rash and requested a medical opinion.  As the Veteran served in Vietnam, the medical opinion as to skin should include an opinion on herbicide exposure.  

Given the available evidence of record, VA examinations are found necessary to opine as to the etiology of the Veteran's remaining claims.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file, including from the Los Angeles, California VAMC from March 2010 to present.

Contact the Veteran and request authorization to obtain private records.  Associate all obtained private treatment records with the claims file.

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed skin and tooth disabilities.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's skin and teeth.

All tests and studies deemed necessary by the examiner should be performed, to include an interview of the Veteran, physical inspection of his mouth and face, and x-rays of the mouth, jaws, and face and/or any other radiology studies deemed necessary.  In particular, the examiner should specify if any tooth loss resulting from this injury was due to the loss of substance of the maxilla or mandible.  All findings from such testing should be reported.  The examiner should provide diagnoses for any observed diseases or disorders.

(b)  With respect to each disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge. 

The medical opinion as to skin should include an opinion on whether it is at least as likely as not that the present skin condition(s) are the result of herbicide exposure.  

As to teeth, particular attention is directed to the STRs, which reflect in-service treatment of teeth, and the Veteran's lay statements.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

3.  After the above is complete, readjudicate the Veteran's claims for service-connection for skin and teeth conditions.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


